DETAILED ACTION
Claim Status
	Applicant’s amendment filed October 15, 2020 has been entered. Claims 7-24 are cancelled. Claims 1-6 and 25-28 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-6 in the reply filed on March 23, 2020 is acknowledged.

Applicant's election with traverse of Cas9 and SEQ ID NO: 35 in the reply filed on March 23, 2020 is acknowledged.  The traversal is on the ground(s) that the claims require that the Cas endonuclease and the gRNA form a complex that is capable of introducing a double strand break, so any Cas endonuclease so capable fulfills the requirement of the claims.  This is not found persuasive because the instant case is a 371, where unity of invention is applicable. The examiner has shown that the species do not have a corresponding special technical feature because each Cas protein has different structures and different requirements.
The requirement is still deemed proper and is therefore made FINAL.



Claim Rejections - 35 USC § 112 – withdrawn in view of Applicant’s amendment
Rejection of claim 27 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is withdrawn in view of Applicant’s amendment to claim 27 to recite “in vitro transcription product(s)”.

Rejection of claims 1-6 and 25-28 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn in view of Applicant’s amendment to the claims to remove limitations to functional fragments.

Claim Rejections - 35 USC § 112 – new rejection necessitated by Applicant’s amendment
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-6 and 25-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. This is a new rejection necessitated by Applicant’s amendment to claim 1 to recite “circular double-stranded plasmid DNA” in part (a), “cleavage products” in part (b), and addition of a new part (c) reciting “ligating 3’ deoxyAdenine to the cleavage products”.
Claim 1 (claims 2-6 and 25-28 dependent therefrom) recites the limitation "the library of cleaved targets" in line 12. There is insufficient antecedent basis for this limitation in the claim. Additionally, in line 14, the claim recites, “such that cleaved products”. It is unclear if the cleaved products are the same or different from those of line 10. Also, lines 17-18 recite, “the library of enriched PAM-sided targets of (d)”, however, (d) does not recite a library of enriched PAM-sided targets. Therefore, it is unclear to which library the claim refers. Lines 18-19 recite, “the cleaved targets of (b)”, however, (b) does not contain cleaved targets. Therefore, it is unclear to which cleaved targets the claim refers.
Accordingly, claim 1 (and claims 2-6 and 25-28 dependent therefrom) are indefinite.

Claim Rejections - 35 USC § 102 –withdrawn in view of Applicant’s amendment
Rejection of claim(s) 1-5, 25 and 27-28 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Liu et al. (US 2015/0044191 A1, published February 

Claim Rejections - 35 USC § 103 – withdrawn in view of Applicant’s amendment
Rejection of claims 1-6, 25 and 27-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. as applied to claims 1-5, 25 and 27-28 above, and further in view of Siksnys et al. (US 2015/0045546 A1, published February 12, 2015) is withdrawn in view of Applicant’s amendment to claim 1 to recite “circular double-stranded plasmid DNA” in part (a), “cleavage products” in part (b), and addition of a new part (c) reciting “ligating 3’ deoxyAdenine to the cleavage products”.

Claims 1-5 and 25-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. as applied to claims 1-5, 25 and 27-28 above, and further in view of Zhang et al. (US 2014/0186843 A1, published July 3, 2014) is withdrawn in view of Applicant’s amendment to claim 1 to recite “circular double-stranded plasmid DNA” in part (a), “cleavage products” in part (b), and addition of a new part (c) reciting “ligating 3’ deoxyAdenine to the cleavage products”.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONIO GALISTEO GONZALEZ whose telephone number is (571)270-1010.  The examiner can normally be reached on M-F 7:00am-4:30pm PST, out every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on (571) 272-2813.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ANTONIO GALISTEO GONZALEZ/Primary Examiner, Art Unit 1636